DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 3/1/21.  
	The instant application having Application No.  16/180,002 has a total of  17 claims pending in the application, there are  3  independent claims and  14  dependent  claims, all of which are ready for examination by the examiner.

   1. ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments with respect to claims 1-4, 6-11, 13-18, 20 have been considered and are persuasive.  

   2.   ALLOWABLE SUBJECT MATTER
Claims 1-4, 6-11, 13-18, 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 1 recites the limitations of:
“… wherein the second portion of the user data entry is generated by the hash function performed on the user data, and the first portion of the user entry data 

Claim 8 recites the limitations of:
“… wherein the second portion of the user data entry is generated by the hash function performed on the user data, and the first portion of the user entry data comprises a reconstructed field that is reconstructed from the second portion using the hash function.”

Claim 15 recites the limitations of:
“… wherein the second portion of the user data entry is generated by the hash function performed on the user data, and the first portion of the user entry data comprises a reconstructed field that is reconstructed from the second portion using the hash function.”

These limitations are not taught or rendered obvious, particularly in combination with the other limitations in the claims, in view of the prior art of record.  The dependent claims are allowable at least for the same reasons as its respective independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


3.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
Claims 1-4, 6-11, 13-18, 20 are allowable as noted above.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137